                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


 WHITESELL CORPORATION,

        Plaintiff,
         V.                                              Case No. 1:03-cv-00050-JRH


 ELECTROLUX HOME PRODUCTS,INC.,
 HUSQVARNA A.V. and HUSQVARNA
 OUTDOOR PRODUCTS,

        Defendants.



                                           ORDER


       THIS     CAUSE,      having     come   before   the      Court   upon   Plaintiff   WHITESELL

CORPORATION and Defendants HUSQVARNA A.B. and HUSQVARNA OUTDOOR

PRODUCTS, INC.'s Stipulation to Set Amount of Bond and Entry of Stay of Execution of

Judgment Upon Posting of Bond,IT IS HEREBY ORDERED and ADJUDGED that:

       1.      The CoLiit approves, ratifies and confirms the Stipulation to Set Amount of Bond and

Entry of Stay of Execution of Judgment Upon Posting of Bond (doc. no. 1253) and adopts it as an Order

of this Court. The Clerk is directed to TERMINATE the related motion for bond (doc. no. 1241).

       2.      Within 30 days from the entry of the instant Order, Whitesell Corporation shall post a

supersedeas bond in this matter in the amount of $200,000.00.

       3.      Upon posting of the bond, the execution on the Husqvarna Judgment entered on April 17,

2019 (doc. no. 1186) will be stayed.

       SO ORDERED in Augusta, Georgia, this "^^day of September, 2019.




                                                                               CHIEF JUDGE
                                                                  ■D STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF GEORGIA
